DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on May 27, 2021.  These drawings are accepted.

Response to Arguments/Remarks
Applicant's response filed on February 10, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 6, with respect to claim 16 and compliant response have been fully considered but they are not persuasive in view of the following reasons. Applicant's filed remarks on January 27, 2022, on pg. 6, 1st paragraph, 3rd line down, expressly states "No Claims have been amended or canceled." Even when claim 16 was shown to be clearly amended, this is contradictory language, raising the question whether claim 16 should or should not have been amended. However, the claims .

Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1 - 10, in the reply filed on February 10, 2022 is acknowledged.  The traversals are on the grounds that the restriction requirement is improper, citing reasons based on MPEP §§ 802, 803, and 806.  These are not found persuasive because the restriction requirement is based on PCT Rules 13.1 and 13.2. See pp. 2 - 4 the Restriction Requirement Office Action of mailing date November 4, 2021. Also see MPEP §§ 801, 823 and 1893.03(d). Therefore, applicant's traversals are not germane to the restriction requirement for a National Stage application admitted under 35 USC § 371 and do not satisfy 37 CFR § 1.475(a) to demonstrate unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 - 15 and 17 - 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:

Claim 9 recites "Indium phosphide". Indium is not a proper noun but is considered a common noun, thus should be recited as "indium phosphide", in accordance with IUPAC nomenclature guidance. Also, treating indium as a common noun is consistent with other chemical elements found in the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 - 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the porous silicon layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 is dependent on claims 2 and 1. Claims 1 and 2 do not recite a porous silicon layer, but rather "a porous layer" found in claim 1.
Claim 4 recites the limitation "the porous silicon layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent on claims 2 and 1. Claims 1 and 2 do not recite a porous silicon layer, but rather "a porous layer" found in claim 1.

Claim 6 recites the limitation "the porous silicon layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is dependent on claims 2 and 1. Claims 1 and 2 do not recite a porous silicon layer, but rather "a porous layer" found in claim 1.
Claim 8 recites the limitation "the semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent on claim 1. Claim 1 does not recite a semiconductor layer.
Claim 9 recites the limitation "the semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claims 2 and 1. Claims 1 and 2 do not recite a semiconductor layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irsigler et al. (USPAPN US 2014/0141592 A1), hereinafter as Irsigler.

Regarding claim 1, fig. 3B of Irsigler discloses an apparatus, comprising:
a semiconductor compatible substrate (1), and

where the porous layer is configured as a compliant layer to accept structural defects from the incompatible layer (¶¶ 47 - 49; see note 1 below),
where the multiple stacks were grown on the semiconductor compatible substrate (¶ 43; see note 2 below).
Note 1: In view of MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In the instant case, the claimed structures do not distinguish over the prior art. The claimed apparatus in terms of structure is identical to the prior art's structure. Therefore, a prima facie case of anticipation has been established.
Note 2: In view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the claimed invention is directed to an apparatus, and the "were grown" does not impart distinctive structural characteristics to the final product. Therefore, a prima facie case of anticipation has been established based on the determination of the apparatus itself.

Regarding claim 2, Irsigler discloses the apparatus of claim 1, Irsigler discloses where the semiconductor compatible substrate is made of silicon (¶¶ 29, 30, 48, 49) and the incompatible layer is made of mercury cadmium telluride (¶ 29).

Regarding claim 3, Irsigler discloses the apparatus of claim 2, Irsigler discloses where alterations (9) in the silicon substrate were formed to grow the multiple stacks (¶¶ 35, 42, 43) of i) the mercury cadmium telluride semiconductor layer on top of ii) the porous silicon layer, and where alterations in the silicon substrate were created by etching (¶¶ 31 and 33; as seen in figs. 1 - 3B).
But ¶¶ 31 and 33 of Irsigler do not expressly disclose the etching is done so with a metal catalyst. In view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the claimed invention is directed to an apparatus, and the alterations in the silicon substrate "were created by etching with a metal catalyst" does not impart distinctive structural characteristics to the final product. The claimed apparatus and the prior art device contain the same alterations in the silicon substrate. Therefore, a prima facie case of anticipation has been established based on the determination of the apparatus itself.

Regarding claim 4, Irsigler discloses the apparatus of claim 2, Irsigler discloses where the porous silicon layer (2; ¶ 40) that acts as the compliant layer was created. But ¶ 40 of Irsigler does not expressly disclose via gettering one or more chemical elements from a silicon based alloy grown as a layer on the silicon substrate in order for the remaining silicon to create the porous silicon layer. In view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the claimed invention is directed to an apparatus, and to create prima facie case of anticipation has been established based on the determination of the apparatus itself.

Regarding claim 5, Irsigler discloses the apparatus of claim 2, Irsigler discloses where the porous silicon layer (2; ¶ 40) that acts as the compliant layer was created. But ¶ 40 of Irsigler does not expressly disclose via using an electro-chemical etch with electrodes and a bias voltage in each desired spot to create porous areas in a silicon layer between the silicon substrate and contact points of the electrodes to create the porous silicon layer. In view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the claimed invention is directed to an apparatus, and to create the porous silicon layer "via using an electro-chemical etch with electrodes and a bias voltage in each desired spot to create porous areas in a silicon layer between the silicon substrate and contact points of the electrodes" does not impart distinctive structural characteristics to the final product. The claimed apparatus and the prior art device contain the same porous silicon layer. Therefore, a prima facie case of anticipation has been established based on the determination of the apparatus itself.

Regarding claim 6, Irsigler discloses the apparatus of claim 2, Irsigler discloses where the porous silicon layer (2; ¶ 40) that acts as the compliant layer was created. But ¶ 40 of Irsigler does not expressly prima facie case of anticipation has been established based on the determination of the apparatus itself.

Regarding claim 7, Irsigler discloses the apparatus of claim 2, Irsigler discloses where a first stack grown on the silicon substrate has two or more mercury cadmium telluride levels in the mercury cadmium telluride layer and an interface between two levels of mercury cadmium telluride (¶¶ 29, 43).

Regarding claim 9, Irsigler discloses the apparatus of claim 1, Irsigler discloses where the semiconductor compatible substrate is made of silicon (¶¶ 29, 30, 48, 49) and the semiconductor layer is made of Indium phosphide (¶¶ 29, 83).

Regarding claim 10, Irsigler discloses the apparatus of claim 2, Irsigler discloses where the incompatible layer would be one of an infrared detecting layer or a light emitting layer (¶¶ 50, 82, 83, 84, 92).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Irsigler as applied to claim 1 above, and further in view of SHIBATA et al. (USPAPN US 2016/0380137 A1), hereinafter as Shibata.

Regarding claim 8, Irsigler discloses the apparatus of claim 1, Irsigler discloses where the semiconductor layer is made of Indium phosphide (¶¶ 29, 83). But ¶¶ 29 and 30 of Irsigler does not expressly discloses where the semiconductor compatible substrate is made of gallium arsenide. However, ¶ 29 of Irsigler discloses other semiconductor materials than silicon may be used as seed-wafer, and provides examples of Ge and SiGe. Furthermore, ¶ 29 of Irsigler discloses the semiconductor device to be manufacture on a wafer, substrate, or seed-wafer can be made of any semiconductor material suitable for manufacturing the semiconductor devices, such as, gallium arsenide (GaAs), and indium phosphide (InP), among other materials. ¶ 82 of Irsigler discloses semiconductor devices of prima facie obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818